t c summary opinion united_states tax_court law offices of robert a cushman llc petitioner v commissioner of internal revenue respondent docket no 17309-12s l filed date robert a cushman a member for petitioner william c bogardus for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case is before the court on petitioner’s request for review of respondent’s determination sustaining the filing of a notice_of_federal_tax_lien nftl with respect to unpaid employment_tax liability for the period ending date the sole issue for decision is whether respondent abused his discretion in sustaining the nftl for the period ending date and not granting petitioner’s request for additional time for a face-to-face meeting with respondent’s settlement officer so background some of the facts have been stipulated and we incorporate the stipulation and the accompanying exhibits by this reference at the time the petition was filed petitioner’s principal_place_of_business was in connecticut unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended all rule references are to the tax_court rules_of_practice and procedure petitioner was represented by robert a cushman mr cushman signed the petition as a member of the l l c on date respondent mailed to petitioner an nftl for unpaid employment_taxes for the tax period ending date the nftl showed a tax_liability of dollar_figure for that tax period which is the same liability the court sustained in law offices of robert a cushman llc v commissioner t c summary opinion filed date there the court concluded that respondent properly assessed petitioner’s employment_tax liability for the period ending date did not abuse his discretion in conducting petitioner’s cdp hearing through correspondence and telephone calls and did not abuse his discretion in denying petitioner’s request for an installment_agreement petitioner timely submitted a form request for a collection_due_process or equivalent_hearing on the form petitioner checked the box stating i cannot pay balance and requested that respondent withdraw the nftl petitioner also asserted that the deposit penalty law had changed and that there would have been no penalty under the current law that some balances had been paid off but not properly allocated and that a form in law offices of robert a cushman llc v commissioner t c summary opinion petitioner requested judicial review of respondent’s determination sustaining a levy with respect to the tax period ending date the same period at issue in this case b collection information statement for businesses dated date was never considered settlement officer michael j matuszczak so matuszczak sent a letter to petitioner on date acknowledging receipt of petitioner’s form so matuszczak sent another letter to petitioner on date scheduling a telephone collection_due_process cdp hearing for date and informing petitioner that any request to reschedule the cdp hearing had to be made by date the date letter advised that petitioner had had a prior opportunity to dispute the underlying liability and that petitioner therefore would not be able to dispute the underlying liability at this cdp hearing the letter also stated that petitioner had to submit a completed form 433-b and must have timely paid in full any required federal tax deposits for so matuszczak to consider collection alternatives the letter further stated that petitioner had to submit a completed and signed form application_for withdrawal of filed form y notice_of_federal_tax_lien if petitioner wanted respondent to consider withdrawal of the nftl on date mr cushman as an individual mailed to respondent a completed form on the form mr cushman stated that a cdp hearing was pending and that he was unable to obtain credit with the lien affecting his credit score at some point after receiving the date letter scheduling the telephone cdp hearing petitioner contacted so matuszczak to request a face-to- face hearing the face-to-face hearing was scheduled for date on date petitioner’s office sent a fax to so matuszczak requesting to reschedule the date cdp hearing to june june or june because of mr cushman’s schedule mr cushman did not appear at or call so matuszczak for the cdp hearing scheduled for date and aside from the form mr cushman submitted as an individual petitioner did not submit any of the information requested in the date letter on date respondent mailed petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the nftl the notice_of_determination stated that petitioner only requested withdrawal of the nftl and did not request any collection alternative or submit financial information requested for consideration of collection alternatives petitioner filed the petition asserting among other things that a cdp hearing was not held even though petitioner had provided several potential dates for a hearing and that the form 433-b dated date was never considered petitioner’s only argument at trial was that it did not have a cdp hearing because the so failed to grant the requested extension for a hearing date petitioner asserted that it is seeking just a face-to-face hearing and that if the court were to remand the case to respondent’s appeals_office petitioner would propose that respondent withdraw the nftl as requested and discuss collection alternatives general cdp requirements discussion if a taxpayer fails to pay any federal_income_tax liability after notice_and_demand a lien in favor of the united_states is imposed on all the property of the delinquent taxpayer sec_6321 sec_6320 provides that within five business days after filing a notice of tax_lien the irs must provide written notice of that filing to the taxpayer after receiving such notice the taxpayer may request an administrative hearing before the appeals_office sec_6320 a cdp hearing concerning a lien under sec_6320 is to be conducted in accordance with the relevant provisions of sec_6330 sec_6320 we have jurisdiction under sec_6330 to review the commissioner’s determination that the nftl was proper and that the commissioner may proceed to collect by it in reviewing the commissioner’s decision to sustain collection actions where the validity of the underlying tax_liability is properly at issue the court reviews the commissioner’s determination of the underlying tax_liability de novo 114_tc_604 114_tc_176 the court reviews any other administrative determination regarding proposed collection actions for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite an abuse_of_discretion occurs when the exercise of discretion is without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir the pension_protection_act of pub_l_no sec_855 sec_120 stat pincite amended sec_6330 and granted this court jurisdiction over all sec_6330 determinations made after date 129_tc_58 n petitioner does not dispute the validity of the underlying tax_liability in this proceeding in any event petitioner previously had an opportunity to dispute this liability in a cdp hearing with respect to a levy for the same tax period see law offices of robert a cushman llc v commissioner t c summary opinion see also sec_6330 at the collection hearing a taxpayer may raise any relevant issues relating to the unpaid tax or proposed levy including spousal defenses challenges to the appropriateness of the collection actions and offers of collection alternatives sec_6330 in addition he may challenge the existence or amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute such liability sec_6330 the appeals officer must verify that the requirements of applicable law and administrative procedure have been met consider the issues properly raised by the taxpayer and consider whether the proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 c petitioner asserts that respondent abused his discretion in sustaining the nftl because respondent refused to reschedule petitioner’s face-to-face cdp hearing denial of face-to-face hearing petitioner argues that it did not receive a cdp hearing and that its form 433-b was not considered although a cdp hearing may consist of a face-to-face conference a proper hearing may also occur by telephone or by correspondence under certain circumstances barry v commissioner tcmemo_2011_127 wl at citing 115_tc_329 requests for a face-to-face cdp hearing in order to discuss a collection alternative will not be granted unless other taxpayers would be eligible for the alternative in similar circumstances sec_301_6320-1 q a-d8 proced admin regs to be eligible for a collection alternative the taxpayer must provide required returns make required deposits of tax and provide requested financial information including form 433-b to the appeals_office id see also rivas v commissioner tcmemo_2012_20 wl at williams v commissioner tcmemo_2008_173 wl at on its form petitioner requested withdrawal of the nftl and did not request collection alternatives so matuszczak requested petitioner to submit a form 433-b and supporting documentation within days of his date letter if petitioner wished to discuss collection alternatives petitioner never submitted a current form 433-b or supporting financial information and therefore petitioner was not eligible for a collection alternative consequently respondent’s appeals_office did not abuse its discretion by denying petitioner’s request to reschedule the face-to-face hearing and petitioner was afforded a reasonable opportunity to be heard for the tax period at issue see roman v commissioner tcmemo_2004_20 refusal to grant continuance and denial of collection alternatives petitioner further contends that respondent’s appeals_office abused its discretion when it denied petitioner’s request for a continuance of the cdp hearing and did not consider collection alternatives while an appeals officer’s unreasonable denial of a request for more time to submit financial information or other evidence may be an abuse_of_discretion see shanley v commissioner tcmemo_2009_17 wl at see also sullivan v commissioner tcmemo_2012_337 at we conclude that the denial by the appeals_office was not an abuse_of_discretion petitioner learned of the cdp hearing scheduled for date when it received the date letter from so matuszczak the date letter clearly informed petitioner that it should make any requests to reschedule the cdp hearing by date the letter also requested a current form 433-b so that so matuszczak could determine whether petitioner qualified for any collection alternatives so matuszczak agreed to reschedule the cdp hearing to date when petitioner requested to reschedule the hearing for the second time petitioner made the request on date just one day before the scheduled hearing date petitioner had not provided the financial information requested in the date letter and requested the extension because of mr cushman’s scheduling problem not because petitioner needed more time to complete the requested financial information a taxpayer may raise collection alternatives that may include an installment_agreement or an offer-in-compromise sec_6320 sec_6330 petitioner did not request any collection alternatives in the date letter the so requested a current form 433-b so that he could determine whether petitioner qualified for any collection alternatives petitioner did not provide a current form 433-b but in its petition asserted that a form 433-b dated date was not considered we have consistently held that it is not an abuse_of_discretion for the appeals_office to reject collection alternatives and sustain the proposed collection action on the basis of the taxpayer’s failure to submit requested financial information see huntress v commissioner tcmemo_2009_161 prater v commissioner tcmemo_2007_241 roman v commissioner tcmemo_2004_20 petitioner was aware that so matuszczak had requested current financial information and petitioner failed to provide it on these facts we cannot find that the denial of the extension because of petitioner’s failure to submit requested financial information was arbitrary capricious or without sound basis in fact and law furthermore it was not an abuse_of_discretion for the appeals_office to reject collection alternatives because of a lack of necessary financial information petitioner has not shown that respondent’s determination to sustain the nftl because of its unpaid tax_liabilities for the tax period ending date and failure to submit a current form 433-b was arbitrary capricious or without sound basis in fact or law conclusion on the basis of our findings stated above we sustain respondent’s determination for the tax period ending date we also conclude that there was no abuse_of_discretion in conducting petitioner’s cdp hearing through correspondence and telephone calls and no abuse_of_discretion in denying petitioner collection alternatives we have considered the parties’ arguments and to the extent not discussed herein we conclude the arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
